ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A method for avoiding geological bodies that are hazards to drilling operations…
	calculating measured depth extents, true vertical depth extents and orientation extents of each geological body on a variable density log of resistivity using depth extents and width extents identified for each respective geological body…and calculating thickness extents for each geological body on the variable density log using azimuthal resistivity measurements from additional variable density logs of resistivity to identify 
	calculating a distance from each geological body to a well-path using i) the depth extents and the width extents identified for each respective geological body; ii) the orientation extents for each respective geological body; iii) the resistivity measurements for each respective geological body; iv) the thickness extents for each respective geological body; v) an average resistivity of a formation surrounding each respective geological body…and displaying a geological model with the distance from each geological body to the well-path, the orientation extents of each geological body to the well-path, the depth extents of each geological body, the width extents of each geological body and the well-path

Claims 2-8 are allowable due to their dependence on allowable claim 1.

Claims 9 and 17 are non-transitory program storage devices with substantially similar claim language to the method of claim 1. Claims 10-16 are dependent on claim 9 and claims 18-20 are dependent on claim 17.

The claims filed by the Applicant on April 5, 2019, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, in claim 1, and similarly in claims 9 and 17, “calculating measured depth extents, true vertical depth 
Calleja et al (US 2012/0188091) does not teach specifically the above limitations, but teaches a method and apparatus for determining and displaying geosteering information using received measurement data from downhole instrumentation forming part of the drill string during the drilling of a well bore in a geological formation. Johnson et al (US 2015/0292266) teaches a method and system utilized to geosteer a downhole assembly, provides a real-time, 3-D visualization of the downhole assembly and .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMY A DELOZIER/Examiner, Art Unit 2857       

/REGIS J BETSCH/Primary Examiner, Art Unit 2857